Citation Nr: 1644800	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Medical evidence of record contains diagnoses of major depression and PTSD.  Thus, while the Veteran specified that he was seeking service connection for depression and anxiety, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

The Board notes that the Veteran previously sought service connection for anxiety, which was denied by the RO in an October 2001 rating decision.  Nevertheless, the RO received additional, relevant service records, including the Veteran's service personnel records and deck logs from the USS Tulare that were not associated with the claims file when the RO issued the October 2001 rating decision.  As such, the Board will review the Veteran's claim of service connection for anxiety de novo.  See 38 C.F.R. § 3.156 (c) (2015).

The Board remanded this issue in April 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, in April 2015, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD for additional development.  As part of the remand instructions, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current PTSD under the criteria in DSM, Fourth Edition (DSM-IV).

Per the April 2015 Board instructions, the Veteran underwent a VA examination in December 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in March 2013, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Thus, an additional VA examination is necessary to determine the Veteran's diagnosis under DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since December 2015.  
2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD or other psychiatric disability.  

The examiner should address whether it is at least as likely as not that any psychiatric disability, to include PTSD, is due to the Veteran's period of active duty service from June 1971 to March 1975. 

The following stressors should be considered by the examiner:  Veteran's contention that he suffered a personal assault, and November 1971 and April 1972 service treatment record reports of his being jumped by unknown assailants and sustaining a nasal contusion, and of his being stuck in the right eye resulting in a bruise; and Veteran's contention that exposure to stabbings during his service contributed to his psychiatric disability, and note that deck logs from the USS Tulare reflect that in November 1972, a marine was taken to sick bay for a laceration to his abdomen and in December 1972 a person on board ship had multiple knife wounds on his arms and chest. 

The examiner shall also indicate whether any psychiatric disorder is due to the Veteran's fear of hostile military or terrorist activity during service, to include being in a combat zone while on the USS Tulare.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



